Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a.	“a first control valve and a second control valve”; ex. Claim 1; currently 240 and 250 are not completely illustrated as the symbols used, while resembling conventional symbols, are not completely illustrated so as to be currently unconventional;
b. 	“a third control valve and a fourth control valve”; ex. Claim 9; currently 260 and 270 are not completely illustrated as the symbols used, while resembling conventional symbols, are not completely illustrated so as to be currently unconventional;
c. 	“a traveling actuator”; ex. Claim 11
d. 	“an attachment actuator”; ex. Claim 11
e. 	“an output device generating a travel alarm”; ex. Claim 12
f. 	“an engine”; ex. Claim 13
g. 	“a controller”; ex. Claim 13

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the second valve allows fluid communication between the first fluid passage and the seventh fluid passage in the first position and blocks fluid communication between the first fluid passage and the seventh fluid passage in the second position”. This is indefinite. Applicant may be their own lexicographer (MPEP 2111.01 IV). In the instant application applicant’s specification states ([023]):



Applicant has supplied a special definition in the specification that is not followed by the claims. The claimed “the second valve allows fluid communication between the first fluid passage and the seventh fluid passage in the first position” contradicts the special definition in the specification (emphasis examiner’s): “when one fluid passage is connected to another fluid passage via, for example, an orifice, the two fluid passages cannot be regarded as being in communication with each other”, where the claimed “second valve” is the orifice and the claimed “first fluid passage” and the “seventh fluid passage” are the two fluid passages. Applicant is invited to clarify the definition or the claim language. This issue appears in other areas of the claims as well (ex. Claims 16 and 17). Examiner believes the special definition is intended to be followed and is limiting to the claimed subject matter. 
	Claim 1 recites in part “a second fluid passage comprising a second portion fluidly communicating with the first portion of the first fluid passage, the second fluid passage extending from the second portion through the second control valve”. This is indefinite. As the “second portion” is part of the “second fluid passage”, the “the second fluid passage extending from the (second passage)” is therefore non-idiomatic. Examiner notes that each of the second, third, and fifth portions/fluid passages have similar language (ex. Claims 1, 16, 17).
	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 1 and 16, the instant invention comprises, in conjunction with the other claimed features, a hydraulic circuit comprising a second fluid passage comprising a second portion fluidly communicating with the first portion of the first fluid passage, the second fluid passage extending from the second portion through the second control valve, a third fluid passage comprising a third portion fluidly communicating with the first portion of the first fluid passage and the second portion of the second fluid passage, the fifth fluid passage extending from the fifth portion through the first control valve, wherein, when the first control valve and the second control valve are in non-neutral positions, respectively, the fifth fluid passage and the second fluid passage are closed, thereby generating a first pressure within the fifth portion of the fifth fluid passage and a second pressure within the second portion of the second fluid passage, so that the first pressure is applied to the first valve through the fourth fluid passage to move the first valve to close the third fluid passage and the second pressure is applied to the confluence valve through the first fluid passage to move the confluence valve to a confluence position, and when the confluence valve is in the confluence position, the confluence valve directs working fluid from the first working fluid supply to the second control valve, wherein the hydraulic circuit further comprises a second valve provided on the first fluid passage; and a seventh fluid passage extending from the second valve, wherein the second valve has at least a first position and a second position, and the second valve allows fluid communication between the first fluid passage and the seventh fluid passage in the first position and blocks fluid communication between the first fluid passage and the seventh fluid passage in the second position. Regarding Claim 17, the instant invention comprises, in conjunction with the other claimed features, a hydraulic circuit comprising a second fluid .
Regarding the prior art, Horii teaches a hydraulic circuit comprising: a first working fluid supply (P1, Fig. 2); a second working fluid supply (P3); a confluence valve (V12) connected to the first working fluid supply to control a flow of working fluid provided by the first working fluid supply; a first control valve (ex. V1) and a second control valve (ex. V2) connected to the second working fluid supply to control a flow of working fluid provided by the second working fluid supply; a first fluid passage (post V17 to V12) comprising a first portion and connected to the confluence valve to move the confluence valve; a third fluid passage (upstream of V17, with 47)  comprising a third portion fluidly communicating with the first portion of the first fluid passage, the third fluid passage extending from the third portion; a first valve (V17) opening and closing; a fourth fluid passage (with 35) comprising a fourth portion and connected to the first valve to move the first valve; a fifth fluid passage (to V4, V5) comprising a fifth portion fluidly communicating with the fourth portion of the fourth fluid passage. However Horii lacks a second fluid passage comprising a second portion fluidly communicating with the first portion of the first fluid passage, the second fluid passage extending from the second portion through the second control valve, a third fluid passage comprising a third portion fluidly communicating with the first . 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi teaches a hydraulic circuit with a first working fluid supply and a second working fluid supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745  

/THOMAS E LAZO/Primary Examiner, Art Unit 3745